DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 6/18/20 has been entered.  Claims 1-10 are pending.
2.	The IDS filed 6/18/20 has been considered.
3.	The disclosure is objected to because of the following informalities:
A.	The specification contains embedded hyperlinks and/or other forms of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  The embedded hyperlinks are found on pages 1, 6, 8, 10, 13 and 14.
B.	Page 6, line 23 makes reference to item “56”, but no such reference number is shown in the drawings.
Appropriate correction is required.
4.	Claim 6 is objected to because of the following informalities:
● Before “proximity” insert --the-- and after “or” change “a” to --the-- to properly refer back to language of claim 5.
● After “traction” insert --device-- to properly refer back to language of claim 1.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 7, the scope of the claim at lines 7-8 is indefinite as recited insofar as it recites that the electrical power is from “any source” and then recites “any renewable source” and final “solar or wind energy”.  It is unclear which limitation governs the scope of the claim.  For the purpose of further examination on the merits and the broadest reasonable interpretation, the claim is deemed to be limited to “any source” of electrical power.
B.	As per claim 8, the claim is directed to “An irrigation and harvesting system”; however, the body of the claim fails to recite any structures capable of irrigating and harvesting and thus lacks structural support for the claim.  The examiner suggests incorporating claims 9 and 10 into claim 8 to overcome this deficiency.
C.	All claims depending from a rejected claim are also rejected for the same reasons. 
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.1	Claims 1, 4, 5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malsam et al. (US 2013/0041537).
A.	As per claim 1, Malsam discloses:
An irrigation and harvesting system (Fig. 1A), comprising: 
one or more center pivot irrigation assemblies (102), comprising: 
a hollow shaft attached to an area of land [0016- vertical conduit pipe through pivot tower to water repository]; 
one end of a hollow member is attached to the hollow shaft (120)[0019- fluid conduit(s)], wherein the hollow member pivots around the hollow shaft [0018- main assembly (hollow member) (104) pivots around vertical shaft], and wherein the hollow member carries irrigation water [0019- hollow shaft (conduit) carries water for irrigation]; 
a second end of the hollow member is connected to a wheel in contact with the ground (114), and the wheel is driven at a controlled speed [0022- control device 130 sets speed of driven wheels]; and 
a traction device (141) [0025- ground-based platform] including harvesting equipment (Fig. 2:206- harvesting equipment) is attached to the hollow member.
B.	As per claim 4, as noted above whereby a vertical hollow conduit (pipe) connected to a water resource (tank) is connected to one end of the horizonal hollow shaft (conduit) to enable water to be provided for irrigation as the hollow shaft pivots around the central tower (Fig. 1A; [0016-0018]).
C.	As per claim 5, as noted above whereby the traction device can be said to be configured to at least be remotely controlled via the control panel (130) attached to the central pivot tower (Fig. 1A:102).  The control panel (130) enables one to set the speed of the tower structures (110-112) [0020, 0022].  The traction device is connected to the main irrigation assembly (104) via a linkage and sensor combination which communicates information to the traction device (141) which may be used to control the speed thereof [0025-0026].  Thus, based on the broadest reasonable interpretation of the claim as recited, it can be said that the traction device (141) is configured to be remotely controlled by the control panel (130) located on the central pivot tower (i.e., control the speed of the traction device).
D.	As per claim 8, as above whereby the irrigation and harvesting system of Malsam is applied to a circular field [0011] which necessarily is divided into concentric circles defined by the spacing of the traction devices as shown in Fig. 1A.  Each traction device may be configured based on the crop or type of crop being harvested [0029] (i.e., each concentric section does not have to necessarily be the same crop).
E.	As per claim 9, as above whereby Malsam includes a center pivot irrigation assembly (Fig. 1A:102).
F.	As per claim 10, as above whereby the comments for claim 1 are applicable to claim 10 since the same structures are being claimed.
7.2	Claims 8 and 9 are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byers et al. (Robotic Precision Agriculture Using Gantries).
A.	As per claim 8, Byers discloses an irrigation and harvesting system (Fig. 1) for irrigating and treating a circular field divided into concentric circles which may be planted with multiple crops in the same field (contour farming, bi-cropping, etc.) (page 9).
B.	As per claim 9, as above whereby the system includes a center pivot irrigating assembly located at the center of the circular field (Fig. 1- Side View “Center Pivot”).
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Malsam et al. (US 2013/0041537) in view of Parod et al. (US 2009/0084615) and FR3008846A1.
	As per claim 2, Malsam is applied as above for claim 1 whereby electrical power is provided by an electrical power distribution source (i.e., a source of electrical power is provided to the traction device (141) via a connection to the main irrigation assembly (Fig. 1B; [0030])).  No details are provided relative to the power distribution equipment itself.  The claimed invention differs in that the source of electrical power is provided by wind or solar generator.  One of ordinary skill in the irrigation/harvesting arts would have been aware of known sources of electrical power capable of providing the electrical power required by the various components of the system of Malsam to operate as disclosed.  At the time prior to the effective filing date of the claimed invention it was known in this particular art to utilize renewable power sources such as wind and solar to provide electrical power to agricultural machines.  For example, Parod discloses a central pivot irrigation system (Fig. 1) in which solar panels (114) are provided on the main horizontal assembly (Fig. 12) whereas FR3008846A1 discloses a central pivot irrigation system with a solar panel or wind turbine located on the central tower (Figs. 9, 10).  One of ordinary skill in the irrigation/harvesting art prior to the effective filing date of the claimed invention would have found it obvious to use known sources of power, such as exemplified by Parod and FR3008846A1 (supra), for the system of Malsam because either source would have provided the necessary electrical power for powering the various elements of the system (i.e., traction device, wheel motors, etc.).  The obvious benefit of using renewable energy sources is the savings in energy costs and environmental friendliness.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
9.	Claims 3, 6 and 7 are distinguishable over the prior art.  As per claim 3, the traction device travels along the hollow member as the hollow member rotates around the center pivot.  The traction device(s) of Malsam are fixed in place on the hollow member (Fig. 1A) and while Byers provides for the implement module to move along the gantry as it rotates around the center pivot, Byers does not disclose a traction device and appears to actually teach away from using such devices (see page 12 “In summary …”).  The prior art also does not disclose or reasonably suggest, in combination with the other claimed subject matter, a proximity switch or photo-electric cell configured to guide the traction [device] along a spiral path (claim 6) or a cable unwinding and rewinding device controlling the length of unwound cable between the traction device and the electrical power source (claim 7).
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
● CN103039321A- solar powered pivot irrigation system (Fig. 1).
● US20120228863A1- pivot irrigation for circular field with concentric sections (Fig. 6).
● CA2721466A1- discloses an example of a retractable power cable used for powering an electric machine used in mowing.
● SU1711713A1- treatment of circular field in a spiral pattern.
● WO8904115A- treatment of circular field in a spiral path in which a cultivating tool slides along a support beam pivoting around a central shaft (Fig. 1).
● O’Shaughnessy et al. (Using an integrated crop water stress index for irrigation
scheduling of two corn hybrids in a semi‑arid region)- discusses center pivot irrigation for growing corn for cattle feed in regions with limited water resources (Figs. 1, 3).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571) 272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661